DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2022, 2/28/2022, and 6/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first digital outputs of the second subset of pixel cells" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4-5, the claims are rejected as being dependent on claim 3.
Claim 6 recites the limitation "the first digital outputs of the second subset of pixel cells" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 12, 14, 17, 23 of U.S. Patent No. 11,657,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the broad claims of current application encompasses narrow claims of the patent therefore are anticipated by the Patent.
Current application 17/363,915
U.S. Patent 11,657,581
1. An apparatus comprising: an array of pixel cells, each pixel cell including one or more photodiodes configured to generate a charge in response to incident light within an exposure period; a quantizer configured to generate digital outputs for the array of pixel cells based on the charge generated by the array of pixel cells; and an image processor configured to: receive first digital outputs for a first subset of pixel cells of the array of pixel cells; determine, from the first subset of pixel cells, a second subset of pixel cells of the array of pixel cells of which the first digital outputs satisfy one or more conditions; 










determine a third subset of pixel cells of the array of pixel cells based on the third subset of pixel cells having one or more geometric relationships with the second subset of pixel cells;
 
receive second digital outputs generated by the third subset of pixel cells; and perform one or more image processing operations based on at least the second digital outputs.

Note: it is interpreted that geometric relationships for subsets of pixel comprises a distance or a shape.
1. An apparatus comprising: an array of digital pixel cells, each digital pixel cell including: a photodiode; and a memory device configured to store a digital output generated based on charge generated by the photodiode in an exposure period; and an image processor configured to: receive first digital outputs from the memory devices of a first set of digital pixel cells of the array of digital pixel cells; determine, from the first set of digital pixel cells, a second set of digital pixel cells of which the first digital outputs satisfy one or more first conditions; identify, based on the second set of digital pixel cells and one or more second conditions different from the one or more first conditions, a third set of digital pixel cells from which to receive second digital outputs generated based on charge generated by the photodiodes of the third set of digital pixel cells in the exposure period,
the third set of digital pixel cells being part of the array of digital pixel cells, wherein the one or more second conditions comprise at least one of:
the third set of digital pixel cells being at a pre-determined distance from the second set of digital pixel cells, or the third set of digital pixel cells forming a region of a pre-determined shape that encircles the second set of digital pixel cells;
receive the second digital outputs generated by the third set of digital pixel cells; and perform one or more image processing operations based on at least the second digital outputs.
2. The apparatus of claim 1, wherein the array of pixel cells comprise a grid of blocks of pixel cells; and wherein the first subset of pixel cells comprise one or more pixel cells selected from each block of pixel cells.
Note: subset of pixel cells are selected from array of pixel cells.
See claim 1 of Patent shown above.
3. The apparatus of claim 1, wherein the one or more conditions comprise: the first digital outputs of the second subset of pixel cells exceeding a threshold.
11. The apparatus of claim 1, wherein the one or more first conditions comprise: the first digital output indicating an intensity of light received by the photodiode of a digital pixel cell of the first set of digital pixel cells within the exposure period exceeds a pre-determined threshold.
4. The apparatus of claim 3, wherein the threshold is based on at least one of: an intensity of light associated with a glint of an eyeball, or an intensity of light reflected by a physical object.
12. The apparatus of claim 11, wherein the pre-determined threshold is based on an intensity of light associated with a glint of an eyeball.
13. The apparatus of claim 11, wherein the pre-determined threshold is based on an intensity of infra-red light reflected by a physical object when illuminated by an infra-red illuminator.
5. The apparatus of claim 4, wherein the intensity of light reflected by the physical object comprises an intensity of infra-red light reflected by the physical object when illuminated by an infra-red illuminator.

13. The apparatus of claim 11, wherein the pre-determined threshold is based on an intensity of infra-red light reflected by a physical object when illuminated by an infra-red illuminator.
6. The apparatus of claim 3, wherein the image processor is configured to determine that the first digital outputs of the second subset of pixel cells exceed the threshold based on most significant bits (MSBs) of the first digital outputs of the second subset of pixel cells.
11. The apparatus of claim 1, wherein the one or more first conditions comprise: the first digital output indicating an intensity of light received by the photodiode of a digital pixel cell of the first set of digital pixel cells within the exposure period exceeds a pre-determined threshold.
7. The apparatus of claim 1, wherein the one or more conditions comprise: the first digital outputs of the second subset of pixel cells matching a pattern of pixel data corresponding to an image feature.
14. The apparatus of claim 1, wherein the one or more first conditions comprise: the first digital outputs matching a light intensity distribution pattern associated with a pre-determined image feature.
8. The apparatus of claim 1, wherein the one or more geometric relationships comprise: the third subset of pixel cells being at a particular distance from the second subset of pixel cells in the array of pixel cells.
Note: a particular distance is mapped to “a pre-determined distance”
See claim 1 of Patent shown above.
9. The apparatus of claim 1, wherein the one or more geometric relationships comprise: the third subset of pixel cells forming a region that overlaps at least some of the second subset of pixel cells.
Note: “a region that overlaps” is mapped to “the third set of digital pixel cells forming a region of a pre-determined shape that encircles the second set of digital pixel cells.”
See claim 1 of Patent shown above.
10. The apparatus of claim 9, wherein the one or more geometric relationships comprise: the third subset of pixel cells forming the smallest region having a particular shape that encircles the second subset of pixel cells.
See claim 1 of Patent shown above.
11. The apparatus of claim 1, wherein the second digital outputs have a larger bit depth than the first digital outputs.
18. The apparatus of claim 17, wherein the second digital outputs and the third digital outputs have different bit-depths.
12. The apparatus of claim 1, wherein each pixel cell of the array of pixel cells includes a memory device to store a digital output based on the charge generated by the one or more photodiodes of the pixel cell; and wherein the image processor is configured to receive the first digital outputs and the second digital outputs from the memory devices of the pixel cells.
See claim 1 of Patent shown above.
13. The apparatus of claim 1, further comprising a frame memory configured to store the first digital outputs and the second digital outputs; and wherein the image processor is configured to receive the first digital outputs and the second digital outputs from the frame memory.
See claim 1 of Patent shown above.
14. The apparatus of claim 1, wherein the one or more photodiodes of each pixel cell of the array of pixel cells are configured to generate the charge in response to the incident light within the same global exposure period.
See claim 1 of Patent shown above.
15. The apparatus of claim 14, wherein the image processor is configured to receive at least one of the first digital outputs or the second digital outputs before the global exposure period ends.
25. The method of claim 23, wherein at least some of the second digital outputs represents one of: a measurement of a quantity of the charge accumulated at a capacitor of the third set of digital pixel cells when the exposure period ends, or a measurement of a time for the quantity of the charge accumulated at the capacitor to exceed a saturation threshold.
16. The apparatus of claim 14, wherein the image processor is configured to receive at least one of the first digital outputs or the second digital outputs after the global exposure period ends.
25. The method of claim 23, wherein at least some of the second digital outputs represents one of: a measurement of a quantity of the charge accumulated at a capacitor of the third set of digital pixel cells when the exposure period ends, or a measurement of a time for the quantity of the charge accumulated at the capacitor to exceed a saturation threshold.
17. The apparatus of claim 1, wherein each pixel cell includes a capacitor to store the charge and to convert the charge to a voltage; and wherein the quantizer is configured to generate the digital outputs based on quantizing the voltages converted by the capacitors of the pixel cell.
8. The apparatus of claim 1, wherein each digital pixel cell includes: a capacitor to accumulate the charge generated by the photodiode during the exposure period; and a counter configured to, in a first measurement mode, generate a first counter output representing a measurement of a time for a quantity of the charge accumulated at the capacitor to reach a pre-determined threshold; and wherein the first set of digital pixel cells are configured to generate the first digital outputs based on the first counter outputs.
18. The apparatus of claim 17, wherein the quantizer is configured to: in a first measurement mode, determine whether the voltage converted by the capacitor of a pixel cell exceeds a threshold, and determine a time when the voltage exceeds the threshold to generate a first measurement; in a second measurement mode, measure a level of the voltage to generate a second measurement; and generate, based on whether the voltage exceeds the threshold, a digital output for the pixel cell from one of the first measurement or the second measurement.
9. The apparatus of claim 8, wherein the counter is also configured to, in a second measurement mode, generate a second counter output representing a measurement of the quantity of the charge accumulated at the capacitor when the exposure period ends; and wherein the third set of digital pixel cells are configured to generate the second digital outputs based on the first counter outputs or the second counter outputs.
20. A method comprising: receiving first digital outputs for a first subset of pixel cells of an array of pixel cells, wherein each pixel cell of the array of pixel cells includes one or more photodiodes configured to generate a charge in response to incident light within an exposure period, and wherein the first digital outputs are part of the digital outputs generated by a quantizer based on the charge generated by the one or more photodiodes of the array of pixel cells; determining, from the first subset of pixel cells, a second subset of pixel cells of the array of pixel cells of which the first digital outputs satisfy one or more conditions; determining a third subset of pixel cells of the array of pixel cells based on the third subset of pixel cells having one or more geometric relationships with the second subset of pixel cells; receiving second digital outputs generated by the third subset of pixel cells; and performing one or more image processing operations based on at least the second digital outputs.
See claim 1 of Patent shown above.


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent 11,657,581in view of Official Notice.
Regarding claim 19, the Patent discloses aforementioned limitations of the parent claim. However, the Patent does not disclose the capacitor includes a floating diffusion node.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the capacitor including a floating diffusion node as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the capacitor including a floating diffusion node into the apparatus by Patent because such implementation facilitates charge storage for a pixel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697        

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697